Citation Nr: 1750308	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for gout of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The Veteran testified at a Travel Board hearing before the undersigned in April 2011, and a transcript is of record.

Most recently, the Board remanded this matter in March 2016 for further development on the issues of entitlement to service connection for a right ankle condition and for chronic pain and arthritis, to include gout, of the left and right shoulders.  In an October 2016 rating decision, the Appeals Management Center (AMC) granted service connection for:  a right ankle condition with scar, assigning a noncompensable disability evaluation effective January 31, 2005, and a 10 percent evaluation effective June 9, 2015; and residuals of left shoulder separation and gout, assigning a 20 percent disability evaluation effective January 31, 2005.  As this represents a full grant of the benefit sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2017).

In a March 2017 supplemental statement of the case, the AMC denied service connection for gout in the right shoulder, so this issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).  The case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issue of unemployability has been raised by the record in a statement received June 9, 2016; in a notice of disagreement to the AMC received June 10, 2016; and, in a letter received July 14, 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran has no diagnosis of gout in the right shoulder.


CONCLUSION OF LAW

The criteria for service connection for gout of the right shoulder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Service Connection

The Veteran contends that he should be service-connected for his dislocated right shoulder, which was dislocated during a field exercise parachute jump, and for treatment of arthritis in that shoulder.  The Veteran has been service-connected for impairment/dislocation of the right clavicle and for right shoulder arthritis.  Through development of the Veteran's claim, the contention now concerns specifically service connection for gout in the right shoulder.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, such as arthritis, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b) (2017); see 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

With respect to the first Holton element, current disability, the Veteran was afforded a VA examination in June 2015 for non-degenerative arthritis, which included crystalline arthritis.  The Veteran reported having been diagnosed with gout in his right big toe in 1995 and treated with colchicine and ibuprofen.  No other locations of gout were reported by the Veteran or identified by the examiner.  In an accompanying June 2015 VA medical opinion, the examiner opined that because gout is not caused by parachute jumping, it was less likely than not that the Veteran's gout was incurred in or caused by service.  It was noted that, furthermore, the Veteran's gout was diagnosed in 1995, twenty-eight years after service.

In a November 2016 VA medical opinion, the examiner opined that the Veteran's claimed right shoulder condition was not due to gout because there was no X-ray evidence of gout.

The Veteran is competent to report his symptoms, and in this case, the Veteran did not report any symptoms of gout in the right shoulder.  See 38 C.F.R. § 3.159(a)(2) (2017); see Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the November 2016 medical opinion, based upon X-ray imaging, was that there was no gout present in the right shoulder.  The Board concludes, therefore, that the first Holton element is not met, and the claim fails.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim."); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (interpreting McClain v. Nicholson, 21 Vet. App. 319 (2007)).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for gout of the right shoulder is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


